    Case 3:19-cv-01661-NLS Document 19 Filed 08/10/20 PageID.1327 Page 1 of 1




                         United States District Court
                           SOUTHERN DISTRICT OF CALIFORNIA


Julian Segobia, II
                                                           Civil Action No.     19-cv-01661-NLS

                                             Plaintiff,
                                      V.
Andrew Saul, Commissioner of Social                          JUDGMENT IN A CIVIL CASE
Security


                                           Defendant.


Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
or heard and a decision has been rendered.

IT IS HEREBY ORDERED AND ADJUDGED:
The Court DENIES Plaintiff’s motion for summary judgment and GRANTS Defendant’s motion for
summary judgment. The administrative law judge’s decision is AFFIRMED. The Clerk is directed to
enter judgment in favor of Defendant and against Plaintiff, and to close the docket pursuant to 28
U.S.C. § 636(b) (b)(4)(c)(1).




Date:          8/10/20                                        CLERK OF COURT
                                                              JOHN MORRILL, Clerk of Court
                                                              By: s/ M. Exler
                                                                                     M. Exler, Deputy
